DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinsohn (2019/0039214).

In reference to claim 1, Heinsohn discloses pliers comprising: a first main body (3) having a first side (see figures below) and a second side (see figures below) opposite to the first side and defining a first pivot hole (12) extending through the first and the second sides (Figure 9), wherein the first pivot hole has a first inner peripheral section (see figures below) with a flaring conical shape which has an increased radius from an end adjacent to the first side (see figures below), wherein the first pivot hole has a second inner peripheral section (see figures below) with a flaring conical shape which has an increased radius from an end adjacent to the first inner peripheral section (see figures below) to an end adjacent to the second side (see figures below), wherein the first inner peripheral section has a first cone angle (at A1 in figures below) and the second inner peripheral section has a second cone angle (at A2 in figures below) respectively, and wherein the second cone angle is smaller than the first cone angle (see figures below), a second main body (2) defining a second pivot hole (11), and a fastener (8), wherein the first and the second main bodies are pivotally interconnected with the fastener (Figures 1 and 9), wherein the fastener is engaged in the first and the second pivot holes (Figures 1 and 9), wherein the fastener has a first outer peripheral section (see figures below) abutting and conforming to the first inner peripheral section, and wherein the fastener has a second outer peripheral section (see figures below) abutting and conforming to the second inner peripheral section (Figures 1 and 9). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (End adjacent to the second side)][AltContent: textbox (First side)][AltContent: arrow][AltContent: textbox (End adjacent to the first inner peripheral section)][AltContent: arrow][AltContent: textbox (End adjacent to the first side)][AltContent: textbox (Second inner flaring peripheral section)][AltContent: arrow][AltContent: textbox (Second outer peripheral section of fastener)][AltContent: textbox (First outer peripheral section of fastener)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: connector][AltContent: ][AltContent: textbox (Second side)][AltContent: arrow][AltContent: textbox (First inner flaring peripheral section)]
    PNG
    media_image1.png
    419
    416
    media_image1.png
    Greyscale

[AltContent: arc][AltContent: arc]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (A1)][AltContent: textbox (A2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Increased Radius of second outer peripheral section of fastener)][AltContent: connector][AltContent: textbox (Increased Radius of First inner peripheral section from End adjacent to the first side)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    304
    180
    media_image2.png
    Greyscale


In reference to claim 4, Heinsohn discloses that the second pivot hole (11) has a third inner peripheral section with a flaring conical shape (at 18 in Figure 9) which has an increased radius as extending away from the first main body (Figure 9), and wherein the fastener has a third outer peripheral section (19) abutting and conforming to the third inner peripheral section (Paragraph 58 and Figure 9). 
In reference to claims 7 and 9, Heinsohn discloses that the fastener is riveted in the first and the second pivot holes (Paragraph 49 and Figure 9). 

In reference to claim 8, Heinsohn discloses that the second pivot hole (11) extends through the second main body (2, Figure 9). 

In reference to claims 11 and 12, Heinsohn discloses that the fastener is partially engaged in a section (straight section of 12) of the first pivot hole which has a uniform radius and partially engaged in a section (straight section of 11) of the second pivot hole which has a uniform radius (Figure 9).

In reference to claim 13, Heinsohn discloses that the fastener includes the second (see figures previously shown above) and the third (19) outer peripheral sections at two distal ends (left and right ends) respectively (Figure 9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn (2019/0039214).

In reference to claim 2, Heinsohn discloses the claimed invention as previously mentioned above, but lack specifically disclosing that, the first cone angle is greater than 80 degrees and less than 100 degrees, and wherein the second cone angle is greater than 10 degrees and less than 40 degrees. However, the applicant fails to provide any criticality in having the specific range of degrees of the first and second cone angles or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on how much a notch effect between the fastener and the pivot hole is desired to be minimized (see paragraphs 4-10), one could provide a first cone angle that is greater than 80 degrees and less than 100 degrees, and a second cone angle that is greater than 10 degrees and less than 40 degrees thereby preventing damage during normal operation and thus extending the useful life of the device. 

In reference to claim 3, Heinsohn discloses the claimed invention as previously mentioned above, but lack specifically disclosing that, the first cone angle is 90 degrees, and wherein the second cone angle is 22 degrees. However, the applicant fails to provide any criticality in having the specific degree of the first and second cone angles or that any of these degrees provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on how much a notch effect between the fastener and the pivot hole is desired to be minimized (see paragraphs 4-10), one could provide a first cone angle that is 90 degrees, and a second cone angle that is 22 degrees thereby preventing damage during normal operation and thus extending the useful life of the device.

In reference to claim 5, Heinsohn discloses the claimed invention as previously mentioned above, but lack specifically disclosing that, the third inner peripheral section has a third cone angle which equals to 90 degrees. However, the applicant fails to provide any criticality in having the specific degree of the third cone angle or that this particular degree provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on how much a notch effect between the fastener and the pivot hole is desired to be minimized (see paragraphs 4-10), one could provide a third cone angle which equals to 90 degrees, thereby preventing damage during normal operation and thus extending the useful life of the device.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn (2019/0039214) in view of Steele et al. (2014/0060264). 

In reference to claims 6 and 10, Heinsohn discloses the claimed invention as previously mentioned above and further discloses that the first and the second main bodies each have corresponding working ends (“work regions”, see paragraph 23) including jaw surfaces which are configured to cooperatively hold an object to be acted by the pliers or cutting edges (see paragraph 23), but lack, first and the second main bodies, each having a gripping portion for holding an object and cutting portion for stripping wires. However, Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers with first (20) and second (26) main bodies, each having a gripping portion (formed as the inner surface of the lowermost portion of 36 for each body [20 and 26], as shown in Figure 1 and see Paragraph 20) for holding an object (see Paragraph 20) and a portion cutting (at 44) for stripping wires (Paragraph 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second work ends, of Heinsohn, with the known technique of providing first and second work ends, each including a gripping portion and a portion cutting, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that combines multiple tools (gripping and stripping) into a single tool thereby reducing the number of different tools needed to accomplish a desired task and reduces the cost because only a single tool is needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (6176158) teaches that it is known in the art to provide pliers with a step shaped pivot hole (Figure 4). Eggert (5220856) also teaches that it is known in the art to provide pliers with a step shaped pivot hole (15, Figures 1-8). Carlson (1643835) shows pliers having a beveled pivot hole (Figures 1-3). 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723